DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “said chassis further comprising a pivotably mounted chassis release bar,” as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently, the chassis 300 is shown to comprise a intermediate drawer assembly 360, the pivotally mounted chassis release bar 304 is shown to be mounted on the side of intermediate drawer assembly and is not directly mount on the chassis itself.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
. Appropriate correction is required.
	Claim 5 depends from a cancelled claim 4 therefore, claim 5 is not treated on the merits. Claim 5 is required to be cancelled or amend the dependency to depend from claim 1-3.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “chassis further comprising a pivotably mounted chassis release bar,” in line 5.  From applicant’s drawings the pivotably mounted chassis release bar is shown to be mounted to a side of the intermediate drawer assembly, no part of the release bar is directly mounted to the chassis (300).  The claim limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because the claim recite subject matter that is not as shown in the provided drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Broeren (US 2,277,815) in view of Dearing (UD 7,791,479) in view of Radek (US 4,298,139).

Referring to claim 1.  Broeren discloses a storage and dispensing unit (10; Figure 1) comprising: 
a cabinet (10; Figure 1);
a chassis (11) positioned on an interior of said cabinet (see Figure 6A) and being removable from said cabinet (10) said chassis (11) having walls (16 and 15; Figure 3) defining an open cavity on an interior of said chassis (interior of 11), said chassis (11) further comprising a pivotably mounted chassis release bar (40; Figure 11), wherein said pivotably mounted chassis release bar (40) engages a mounting plate (50) affixed to said interior of said cabinet (10; Figure 12); and
at least one shelf (base panel of 11) affixed to said walls of said chassis (walls 16 and 15 of 11; Figure 3) within said open cavity (interior of 11). 


	Dearing discloses a point of sale apparatus (230; Figure 6) wherein the storage and dispensing unit is a refrigerated storage and dispensing unit (Col. 5 line 47).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Broeren to have included the storage and dispensing unit as being refrigerated as taught by Dearing because a refrigerated compartment would allow the dispenser to house articles that require a conditioned refrigerated compartment thus, expand the type of article that can be stored in the dispensing unit.

Broeren in view of Dearing do not disclose the mount plate as being a mount nut.
Radek discloses a cup dispenser wherein (Figure 1) wherein a chassis release bar (16) pivotally mounted engages a mounting nut (62; Figure 2) to be selectively released.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Broeren in view of Dearing to have replaced the mounting plate of Broeren with a mounting nut as taught by Radek because a mounting nut used to engage the chassis release bar would reduce the material and manufacturing cost of the dispenser.

Referring to claim 2.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
a second shelf (shelf 282; Figure 9) affixed to said walls of said chassis (288 and 286) within said open cavity (interior of 290); and a plurality of product dispensing cartridges (242) removably positioned on said second shelf (shelf 282; Figure 9), each said product dispensing cartridge (242) further comprising a vertical housing holding (vertical space between separators 302) a plurality of product units (270; Figure 9) and a dispensing drawer (drawer of 242 with handle 300) configured for horizontal movement out of said housing (vertical space between separators 302), wherein each said product dispensing cartridge (242) is configured to sequentially dispense a
single one of said product units (270) upon each horizontal extension (length of 242 as seen in Figure 9) of said dispensing drawer (drawer of 242 with handle 300) from a fully closed position to a fully open position (cartridge 242 inserted into chassis 242 and cartridge 242 removed from chassis 242).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Broeren in view of Radek to have included the shelf comprising a plurality of dispensing cartridges removably positioned on the shelf as taught by Dearing because individual cartridges positioned of the shelf would allow for a greater selection of different articles to be housed in the dispensing unit.

Referring to claims 8.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:


Referring to claims 9.  Dearing discloses a refrigerated storage and dispensing unit (Figure 6; Col. 8 lines 2-3), comprising:
wherein said sensors (262) are configured to detect dispensing of product units from one of said dispensing cartridges (removal of product) upon opening of said dispensing drawer (Figure 6) on said one of said dispensing cartridges (242) to a fully open position (see Figure 9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Broeren (US 2,277,815) in view of Dearing (UD 7,791,479) in view of Radek (US 4,298,139) and further in view of Hansen (US 5,484,197).

Referring to claims 18.  Broeren in view of Dearing and Radek do not disclose wherein said chassis release bar is spring biased toward engagement. 
Hansen discloses a releasable latch for a telescoping slide assembly (10; Figure 1) wherein said chassis release bar (52; Figure 8) is spring biased (57) toward engagement (see Figure 9).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Broeren in view of Dearing and Radek to have included a biasing spring to bias the chassis release bar towards the engagement member as taught by Hansen because a biasing spring to bias the chassis release bar towards the engagement member would prevent the chassis release bar from unintended disengaging with the engagement member.

Allowable Subject Matter
Claims 3 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The indicated allowability of claim 18 is withdrawn in view of the newly discovered reference(s) Hansen (US 5,484,197) and the changes made in the amended claim 1.  

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
	Applicant amended claim 1 by including the limitations of allowable claim 17 and removing other limitations.  In view of the Examiner, amended claim 1 is now rejected in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/Primary Examiner, Art Unit 3651